Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of manslaughter in the first degree (Penal Law § 125.20 [1]). We reject defendant’s contention that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Contrary to defendant’s contentions, County Court’s Sandoval ruling did not constitute an abuse of discretion (see, People v Gray, 84 NY2d 709, 712), and defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147). Defendant further contends that the court erred in excluding evidence that the victim had expressed suicidal thoughts prior to the incident in which defendant shot him, offered by defendant as evidence that the victim intentionally provoked the shooting and thus that defendant’s conduct was justified. Even assuming, arguendo, that the court erred in excluding that evidence, we conclude that the error is harmless. Five eyewitnesses testified that the victim made no verbal threats or menacing gestures immediately prior to the shooting. The proof of guilt is overwhelming, and there is no significant probability that the jury would otherwise have acquitted defendant (see, People v Bruner, 222 AD2d 738, lv denied 88 NY2d 981; see generally, People v Crimmins, 36 NY2d 230, 241-242). The sentence is not unduly harsh or severe. We have examined defendant’s remaining contentions and conclude that they are lacking in merit. (Appeal from Judgment of Monroe County Court, Egan, J. — Manslaughter, 1st Degree.) Present — Green, J. P., Pine, Hurlbutt, Kehoe and Gorski, JJ.